Citation Nr: 0524415	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran had active military service from September 1987 
to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was before 
the Board in February 2004 when it was remanded for 
additional development.


FINDING OF FACT

The veteran has no disability of the low back or either knee.


CONCLUSIONS OF LAW

1.  The veteran has no low back disability due to a disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran has no right knee disability due to a disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran has no left knee disability due to a disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

With respect to the veteran's claims for service connection, 
the veteran was provided the notice required under the VCAA 
and the implementing regulations prior to the initial 
adjudication of his claim, by letter dated in August 2001.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  He was given ample time to respond.

Moreover, with respect to these service connection issues, 
all pertinent, available evidence has been obtained.  In 
addition, the record reflects that VA assisted the veteran by 
obtaining appropriate VA examinations.  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of these 
claims.  

Factual Background

The veteran served on active duty from September 1987 to 
August 1993.  Service medical records note that the veteran 
was seen in January 1988 with complaints of right knee pain.  
He denied any direct trauma to his knee.  Examination 
revealed a normal right knee.  In August 1988, the veteran 
reported hurting his back after lifting a heavy pan.  
Examination revealed spasms and painful range of motion.  The 
assessment was lumbosacral strain.  In February 1989, the 
veteran was seen with a complaint of back pain for two days.  
He denied a history of trauma or radiation to the legs.  
Examination revealed full range of motion with pain.  The 
assessment was lower back sprain.  

In February 1990, the veteran was seen with complaints of low 
back pain.  Examination revealed tenderness to the lumbar 
spine.  In August 1991, the veteran was seen with complaints 
of low back pain with radiation to the legs for one week.  
Examination of the back revealed tenderness to palpation, but 
no edema, deformity, erythema, or crepitus.  Range of motion 
and strength were full  The assessment was back strain.  In 
October 1991, the veteran was seen with complaints of knee 
pain with no history of trauma.  

Service medical records note that the veteran was involved in 
a car accident in June 1992.  Thereafter, he complained of 
low back pain.  Examination revealed no spasm, full range of 
motion, and tenderness to palpation.  The assessment was 
lumbar strain.  A June 1992 physical therapy report notes the 
veteran's complaints of low back pain.  The veteran indicated 
that he had been seeing a chiropractor for a week and a half, 
following a car accident.  Examination of trunk mobility was 
within normal limits and sensation was intact to light touch.  
X-rays revealed no bony abnormality.  The examiner noted that 
the veteran's subjective complaints far exceeded the 
objective findings.  The assessment was mechanical low back 
pain with subjective complaints but no hard objective 
findings.  

In April 1993, the veteran was seen with complaints of right 
knee pain when running.  He denied direct trauma, locking, or 
give way.  Examination of the knee revealed full range of 
motion with guarding, no edema, no effusion, and no 
deformity.  Ligaments were stable.  In May 1993, the veteran 
was seen for a follow up of knee pain.  X-rays were negative 
for Osgood Schlatter.  The veteran reported that his symptoms 
were improving and he was running at his own pace.  
Examination of the knees was normal except for slight pain on 
palpation of the pretibial area.  X-rays were negative.  The 
assessment was infrapatellar bursitis versus shin splints.  
In June 1993, the veteran was seen with complaints of 
infrapatellar pain with dorsiflexion of the foot and running.  
Examination revealed pain on palpation.  The assessment was 
pretibial pain.  No separation examination report is of 
record.

An October 2000 VA Persian Gulf examination report notes the 
veteran's complaints of low back and knee pain since 1999.  
The veteran reported a history of arthritis in both knees.  
Examination of the knees revealed no heat, redness, or 
effusion.  Both knees were stable.  With regard to the back, 
straight leg raising revealed low back pain at 20 degrees on 
the right and at 35 degrees on the left.  The assessment 
included chronic low back pain and chronic bilateral knee 
pain of unknown etiology.  The examiner requested that 
magnetic resonance imaging (MRI) of the spine and X-rays of 
the knees be obtained.  

December 2000 X-rays of the knees revealed no sign of current 
or prior injury or arthropathy.  A December 2000 MRI of the 
lumbosacral spine disclosed mild to moderate apophyseal 
arthritis at L4-5 and L5-S1, but no significant disc 
herniation or impingement on the nerve roots.  In a December 
2000 VA outpatient telephone visit report, it was noted that 
the veteran was advised that his X-rays showed no serious 
abnormalities.  The examiner opined that the veteran may have 
fibromyalgia.

An August 2001 VA examination report notes the veteran's 
complaints of low back and knee pain since service.  
Examination of the back revealed a five degree to the right 
scoliosis.  The veteran had positive axio loading and truncal 
rotation pain.  There was no palpable spasm.  Straight leg 
raising was negative while sitting and positive while supine.  
Examination of the knees revealed no crepitus, erythema, 
tenderness, warmth, or instability.  Motor strength was 5/5 
and range of motion was from 0 degrees to 115 degrees 
bilaterally.  X-rays revealed a normal lumbosacral spine.  
The examiner's impression was that the veteran had probable 
mechanical low back pain with significant symptom 
magnification.  In addition, the examiner opined that the 
veteran's knee pain would probably prove to be mechanical 
knee pain.

A July 2004 VA examination report notes the veteran's 
complaints of low back and knee pain.  Examination of the low 
back revealed no spasm, abnormal curvature, or deformity.  
There was no pain on motion.  Deep tendon reflexes were 
normal.  Strength and sensory response was normal in the 
lower extremities.  Straight leg testing was negative in the 
sitting position and positive in the supine position.  The 
examiner stated that these inconsistent responses represented 
a non-phsyiologic finding.  The veteran also reported that 
his pain was worse with truncal rotation and axial loading; 
the examiner noted that these were also non-physiologic 
responses.  Examination of the knees revealed full range of 
motion without any crepitus or pain.  The knees were stable 
in all planes.  There was no redness, swelling, or deformity.  
X-rays revealed unremarkable knees and a grossly unremarkable 
lumbosacral spine.  The examiner noted that examination was 
normal for the lumbosacral spine and both knees.  With regard 
to the low back, the examiner noted that a normal examination 
did not preclude the possibility of pain.  He further noted, 
"The presence of pain, however, does not translate to a 
disorder or diagnosis."  He stated that the veteran's 
complaints of pain, "should not be considered an impairment 
or disability."  With regard to the knees, the examiner 
noted the review of the veteran's service medical records 
suggested that the diagnosis of patellofemoral syndrome would 
have been appropriate for his inservice symptoms.  The 
examiner stated, "This, of course, is also a symptom complex 
rather than a diagnosis.  There is no objective evidence to 
assign any pathological diagnosis to this veteran's knees, 
nor to his back."  The examiner also stated:

Of additional significance is the fact 
that [the veteran] has not sought any 
additional medical care for either his 
back or knees during the last 10 years.  
This is a very strong indicator that the 
severity of his symptoms has [sic] been 
very minor. . . . Therefore, it is my 
opinion that the veteran's diagnoses are 
normal exam of the back and normal exam 
of the knees, without any etiological 
relationship to prior complaints 
expressed in his medical record from time 
in service.

Analysis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2004).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2004).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Pain, 
without a diagnosed or identifiable underlying malady, does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the veteran was not found to have a 
chronic disorder of the low back or either knee in service.  
Although evidence of arthritis of the lumbosacral spine was 
reportedly found on the December 2000 examination, no 
evidence of arthritis of the lumbosacral spine was found on 
the subsequent examinations.  Moreover, a chronic disorder 
resulting in the alleged pain of the veteran's low back and 
knees was not identified on the VA examination in August 
2001, and the July 2004 VA examiner specifically stated that 
there was no objective evidence warranting a diagnosis of any 
disorder of the veteran's knees or back.  Thus, the Board is 
of the opinion that the preponderance of the medical evidence 
establishes that the veteran currently has no disability of 
the low back or either knee.  The Board has considered the 
veteran's contentions to the effect that he has current 
disabilities of the low back and knees; however, as a lay 
person, he is not competent to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, medical evidence is required to establish the presence 
of current disability.  Caluza, supra. 

The Board has also considered the benefit-of-the-doubt 
doctrine; however, it is not applicable to these claims 
because the preponderance of the evidence is against the 
claims.  


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


